Citation Nr: 1809385	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and service connection for tinnitus.  He perfected a timely appeal to that decision.  

On May 30, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during his active service.  

2.  The Veteran's current tinnitus had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that he developed hearing loss and tinnitus as a result of his exposure to acoustic trauma during his period of service in Vietnam.  At his personal hearing in May 2017, the Veteran indicated that he served with the combat engineer unit; as a result, he was constantly exposed to noise from small arms fire, helicopter noise, and noise from heavy equipment. The Veteran maintained that, like the ringing in his ears, his hearing loss is the result of daily exposure to artillery barrages, incoming and outgoing mortars and aircraft movements, as well as gunfire activity.  The Veteran related that, since his duties frequently confined him to headquarters, his exposure at times was extensive because the artillery units were always very close to headquarters where he was stationed.  The Veteran stated that his hearing loss has been present since he was in his twenties; therefore, it is fair to argue that the noise exposure in Vietnam contributed to his hearing loss.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2017), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this regard, the Board notes that VA specifically defines a hearing loss disability in terms of audiological testing.  See 38 C.F.R. § 3.385.  In conjunction with the Veteran's claim for service connection, he was afforded a VA audiological examination in August 2010.  The Veteran reported that he was exposed to noise from 50mm machine guns, aircraft and helicopters during active service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
55
55
LEFT
10
15
30
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner noted that hearing was within normal limits through 1000 Hz with a mild to moderately severe sensorineural hearing loss from 2000 to 8000 Hz bilaterally.  The pertinent diagnosis was bilateral sensorineural hearing loss, and subjective tinnitus.  Therefore, the Board finds that the Veteran has current disabilities of tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the first element for establishing service connection is met.  

Turning to the second element required for service connection, the Board notes that the Veteran served on active duty from September 1966 to September 1968; his DD Form 214 reflects that he spent 11 months and 24 days in Vietnam.  The military personnel records note that the Veteran's military occupational specialty was Personnel Specialist; however, he participated in Vietnam Counteroffensive Phase II in August 1967.  The records also indicate that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal with device, and the Rifle Badge.  He engaged in combat with the enemy during which time he experienced the hearing related changes.  As such, the Board accepts as fact that he suffered inservice injury with symptoms of hearing loss and tinnitus.  See 38 U.S.C.A. § 1154 (b) (2012).  

The question that remains is whether there is a nexus, or link, between the currently shown bilateral hearing loss and tinnitus and the Veteran's military service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this regard, the record contains conflicting opinions regarding the relationship between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and military service.  The favorable medical evidence consists of a medical statement from a physician, dated May 31, 2017, indicating that he saw the Veteran in consultation form the VA for a second opinion regarding his hearing loss and tinnitus.  This physician noted that the Veteran has been diagnosed with diabetes and this has given him severe side effects such as peripheral neuropathy and loss of vision in his left eye.  The physician also noted that the Veteran last had a hearing test in 2010, and he currently wears hearing aids from the VA.  The Veteran stated that when he wears the hearing aids, the tinnitus is suppressed and when he has them out, the tinnitus is more bothersome.  The physician further noted that the audiogram demonstrated mild to moderate low frequency sensorineural hearing loss sloping to moderately severe to severe in the high frequencies; this is symmetric.  The impression was bilateral mild to moderate sloping to moderately severe to severe sensorineural hearing loss, which is symmetric with tinnitus in the setting of diabetes with other severe microvascular complications.  The physician stated that it is at least as likely as not that Veteran's tinnitus and hearing loss have been caused by the diabetes more so than his exposure to the Vietnam War.  The examiner explained that the Veteran is having severe symptoms with his eyes and his peripheral nervous system from the diabetes and, certainly, the inner ear has the same microvasculature-type sensitivities.  

Unfavorable evidence consists of the August 2010 VA audiological examination report.  At the time of the examination, the Veteran reported that he served as a Personnel Clerk in a Combat Engineer Unit.  The Veteran indicated that he was exposed to noise from 50 mm machine guns, aircraft, and helicopters during active service.  The Veteran noted that, as a civilian, he worked as a plant traffic manager for Olin Corporation, which he did for 10 years.  The Veteran reported having had an "inner ear infection" 10 years ago with associated dizziness; he noted that the infection was treated with antibiotics and has since resolved.  The Veteran also reported suffering a head injury with unconsciousness from a car accident; he denied history of ear surgery and familial history of hearing loss.  The Veteran stated that he was unsure of onset of tinnitus but thought it might be after a firefight that occurred when he was in his tent during his Vietnam tour.  The diagnosis was bilateral sensorineural hearing loss, subjective tinnitus.  The examiner opined that bilateral hearing loss and tinnitus is less likely than not caused by or a result of inservice acoustic trauma.  The examiner noted that the service treatment records (STRs) show that the Veteran had normal hearing sensitivity at enlistment and separation with no significant decrease in hearing noted.  Therefore, the examiner concluded that it is less likely as not that the Veteran's current hearing loss and tinnitus are due to his in-service acoustic trauma.  

At a personal hearing in May 2017, the Veteran indicated that he did not have any problems with hearing loss or ringing in the ears prior to service.  The Veteran related that he in Vietnam.  He stated that he worked out of headquarters of the Battalion and they were located right next to a rocket baluster mortar facility.  They were exposed to loud noise approximately 80 percent of the time.  The Veteran maintained that he was exposed to a lot of noise during service; the noises came from helicopters coming in, 50 mm machine gunfire, etc.  They were at the edge of the perimeter.  The Veteran indicated that, after service, he worked as a customer service representative and worked mostly doing inventory control.  He was not around a lot of loud noise after service.  He started noticing problems with his hearing about five years after service; the ringing started pretty soon after discharge.  

The Board determined that the medical evidence of record clearly documents that the Veteran currently suffers from bilateral hearing loss and tinnitus.  The Board believed that it is also clear that the Veteran had significant noise exposure from all kinds of weaponry in active service; and, he has provided credible statements of experiencing symptoms of hearing loss and recurrent tinnitus since service.  However, the medical opinions of record were inadequate to address whether the conditions were caused by service and/or were caused or aggravated (chronically worsened beyond natural progression) by his service-connected diabetes mellitus.  

Consequently, the Board sought a VHA opinion from a Board Certified Otolaryngologist in November 2017, which was obtained in December 2017.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not caused by his active duty service, including exposure to acoustic trauma.  The examiner stated that the Veteran's hearing is multifactorial in nature.  The examiner noted that the Veteran was clearly exposed to loud noises leading to acoustic trauma while he was in Vietnam; while he did not demonstrate a threshold shift in his puretone audiometry, he did have subjective tinnitus which was not present on his entrance examination.  Further, the pure tone audiometry testing only tested up to 4000 Hertz.  Frequencies higher than 4000 are more prone damage from acoustic trauma and therefore the Veteran likely had tinnitus following his service.  The effects of acoustic trauma or chronic loud noise exposure may not manifest in the audiometric testing the Veteran had for several years, even decades following his service.  

The examiner observed that it has been shown that the outer hair cells of the cochlear are affected by noise exposure.  The death of the outer hair cells may not manifest for several years following the initial insult.  Also, the pure audiometry is not a specific test for word recognition or hearing in noise settings.  So, it is reasonable to conclude that the beginning of Veteran's high frequency bilateral symmetric sensorineural hearing loss was acoustic trauma and noise exposure during service.  The examiner noted that the Veteran is also service connected for diabetes with microvascular complications.  He agreed with Dr. Copeland's prior assessment that the microvascular circulation of the cochlea could be affected by his diabetes with resultant further hearing loss.  This hearing loss from diabetes compounded an already existing hearing loss.  Therefore, the examiner opined that the Veteran's initial hearing loss was caused by and incurred in service.  

The Board finds that the preponderance of evidence supports a finding that the bilateral hearing loss and tinnitus are related to the Veteran's period of active service.  The evidence shows that the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and the December 2017 expert opined that his initial hearing loss was caused by and incurred in service, and the service-connected diabetes resulted in further hearing loss.  The VHA expert's opinion is accompanied by persuasive rationale that cites to supporting factual data including the Veteran's medical history.  The Board acknowledges the provider's expertise and finds the opinion to be the most complete and most probative evidence in this matter and is adequate to adjudicate the claim.  As such, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

As all three elements of service connection have been met for both tinnitus and bilateral hearing loss, the appeal must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


